Citation Nr: 1710940	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island 


THE ISSUE

Entitlement to an initial rating higher than 30 percent for tension headaches prior to October 15, 2012, and a rating higher than 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for tension headaches and assigned a noncompensable rating.  The Veteran timely appealed the initial rating assigned.

A September 2016 rating decision assigned an initial 30 percent rating for tension headaches prior to October 15, 2012, and a 50 percent rating thereafter, creating a staged rating as indicated on the title page.

Jurisdiction over this case was subsequently transferred to the VARO in Providence, Rhode Island, and that office forwarded the appeal to the Board.

In May 2012, the Veteran requested to testify before the Board. This request was later withdrawn in a March 2017 statement. 38 C.F.R. § 20.704.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDING OF FACT

In a March 2017 statement, the Veteran, through his representative, reported that he no longer wanted to pursue his appeal for entitlement to a higher initial rating for tension headaches.  He requested to cancel a pending hearing and withdraw the appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the issue of entitlement to a higher initial rating for tension headaches have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

In a March 2017 statement, the Veteran, through his representative, reported that he no longer wanted to pursue his appeal for entitlement to a higher initial rating for tension headaches.  He requested to cancel a pending hearing and withdraw the appeal.

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for these claims. Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal of the denial of an initial rating higher than 30 percent for tension headaches prior to October 15, 2012, and a rating higher than 50 percent disabling thereafter, is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


